Citation Nr: 0904755	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-08 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Entitlement to service connection for bilateral hip 
strain, including as secondary to a service connected right 
knee disability.  

2.	Entitlement to service connection for degenerative joint 
disease of the left knee, status post partial meniscectomy, 
including as secondary to a service connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In November 2007, the Veteran testified in a video conference 
Board hearing in front of the undersigned Acting Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service treatment records show that the Veteran fell from 
a motorcycle in August 1971 and incurred abrasions to his 
left tibial area.  Additionally, Veteran was involved in a 
motorcycle accident in service.  The Veteran was on a 
motorcycle and struck a car.  The Veteran was thrown over the 
car.  There is an indication in the December 1971 service 
treatment records that he may have injured both knees during 
the accident.  The Veteran also testified in the November 
2007 hearing that he incurred injuries to both of his knees 
during the motorcycle accident in service.  

The Veteran is currently service connected for a right knee 
disability.  The November 2006 VA Compensation and Pension 
Examination shows that the Veteran has a current diagnosis of 
bilateral hip strain and degenerative joint disease of the 
left knee, status post partial meniscectomy.  The VA examiner 
provided an opinion about whether the Veteran's hip and left 
knee disabilities were related to his service connected right 
knee disability.  The examiner, however, did not provide an 
opinion regarding whether the hip or left knee disabilities 
were directly related to the accident in service.  

The Board finds that the medical evidence of record is not 
sufficient to decide the Veteran's claim.  Another VA 
examination is warranted to determine if the Veteran's 
bilateral hip and left knee disabilities are related to the 
motorcycle accident in service.  See 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Additionally, as provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA), the VA has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this case, the Veteran was not 
provided with VCAA notice regarding his service connection 
claim for his left knee.  Therefore, the Board finds that a 
remand is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 
an appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the Veteran 
in procuring the evidence relevant to his 
claim for service connection for a left 
knee disability, including which portion 
of the information and evidence is to be 
provided by the Veteran and which portion 
VA will attempt to obtain on behalf of the 
Veteran as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2008).  The notice should also 
address the five elements of a service 
connection claim as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  Then, the Veteran should be scheduled 
for a VA examination with the appropriate 
medical specialist to determine the 
etiology of the current bilateral hip and 
left knee disabilities.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether the Veteran's 
disabilities are more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by active 
service, including the motorcycle 
accident.  By aggravation, the Board means 
a permanent increase in the severity of 
the disability which is beyond its natural 
progression.

The examiner should also opine whether the 
service connected right knee disability 
aggravated the bilateral hip or left knee 
disability.  

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  A 
rationale for all opinions expressed should 
be provided.

3.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN KITLAS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




